DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al (US 2010/0027508 A1) in view of Oroskar (US 9,253,703 B1) and further in view of Jo et al (US 2015/0131616 A1). 
 	Regarding claims 7 and 1, Jee teaches a terminal roaming method (see Abstract, “handover”, “the mobile node moves between networks”, and see [0034], “the mobile node 100 moves from a first base station 120 to a second base station 220”), applied to a wireless network (see Fig.3, for wireless network), wherein the method comprises: 
 	receiving, by a first access point (AP), an action frame that is sent by a first terminal associated with the first AP and that is used to request to associate with a second AP (see [0038] , “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401)”), 
 	wherein a receiver address of the action frame is an address of the first AP (also see [0038], “the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401)”.  In this case, in order for “the mobile node 100 sends a message to the first base station 120”, the message MUST/inherently send to the address of the first base station 120, or without “address of the first AP” the message does NOT know where to go/send), and 
 	the action frame further comprises an identifier of the second AP (also see [0038], “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID)”); 
 	sending, by the first AP, a first association request message obtained based on the action frame to the second AP (also see [0038] “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401). Then, the first base station 120 sends a handover request (HO-REQ) message to the first access router 110. At this time, the HO-REQ message also includes the mobile node identifier (MN ID) and the target base station identifier (Target BS ID) (step S402). The first access router 110 confirms the target base station identifier (Target BS ID) from the received HO-REQ message, and sends the HO-REQ message to the second access router 210 that corresponds to the target base station (Target BS), that is, the second base station 220 (step S403). Accordingly, the second access router 210 sends the HO-REQ message to the second base station 220 that corresponds to the target base station identifier (step S404)”).
 	wherein the first association request message comprises an identifier of the first terminal (also see [0038] “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID)”.  Note that, Applicant’s independent Claim 1 does NOT include/require “the first association request message comprises an identifier of the first terminal”); and  
a response frame for the action frame to the first terminal based on a result returned by the second AP for the first association request message, wherein the response frame is used to indicate whether an association succeeds (see [0039], “when it is confirmed that the corresponding access permission flag value is set to 1, the second access router 210 sends a location registration message, which includes an MN ID, a MAG ID, and an LMA ID, to the LMA 1000 (step S406a). Further, the LMA 1000 sends the HO-RSP message through the first access router 110 to the first base station 120 (step S406b)”, and see [0041], “Meanwhile, when the mobile node 100 moves to the second base station 220, the second base station 220 confirms the mobile node 100, and sends the REG_RSP message to allow the mobile node 100 to access the network (step S409)”).  
Jee does not specifically disclose a terminal roaming method, applied to a wireless local area network, wherein the method comprises: sending, by the first AP, a response frame for the action frame to the first terminal based on a result returned by the second AP for the first association request message, wherein the response frame is used to indicate whether association succeeds.  
Oroskar teaches a terminal roaming method (see column 1, lines 32-38, “when a mobile station enters into coverage of the RAN, such as coverage of a base station”), applied to a wireless local area network (see column 5, lines 10-15, “ The links could be wired and/or wireless physical links A wired link could take the form of a coaxial or fiber optic cable operating according to standards for T1, Ethernet, ISDN, and/or DSL, as examples, while a wireless link could take the form of a Wi-Fi, Bluetooth, GSM, LTE, and/or 1xRTT link, among numerous other possibilities”.  In this case, Oroskar’s “Wi-Fi” reads on Applicant’s “a wireless local area network”), wherein the method comprises:
sending, by the first AP, a response frame for the action frame to the first terminal based on a result returned by the second AP for the first association request message, wherein the response frame is used to indicate whether association succeeds (see column 1, line 61 to column 2, line 3, “To initiate a handoff of a mobile station to a target base station, a source base station may send a handover-request message to the target base station, which in turn may accept the handoff request by sending a handover-request-acknowledgment message to the source base station. Upon receiving the handover-request-acknowledgment message, the source base station may send to the mobile station a handoff-direction message, indicating to the mobile station that subsequent air-interface communication should be conducted via the target-base-station coverage area”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Oroskar into the system of Jee so that the congestion threshold may be adjusted based on whether other factors are considered, and/or based on the criteria each factor must satisfy (such as a minimum power level of inter-base-station link 112 and/or a maximum congestion level of backhaul link 114 and/or 115, as examples) (see Oroskar, column 6, lines 57-62).
 	Jee and Oroskar does not specifically disclose the response frame comprises an association identifier allocated by the second AP to the first terminal.
 	Jo teaches the response frame comprises an association identifier allocated by the second AP to the first terminal (see Title, “handover”, see Fig.5 and Fig.7, and see [0066], “the target AP 510-2 allocates an Association Identifier (AID) to the device 
520 and transmits the AID using the association response”, also see [0043], “a first 
base station 210-1, a second base station 210-2”.  In addition, see the teachings of Jung et al and Funato et al under the Conclusion below). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Jo into the system of Jee and Oroskar in order to provide a method and apparatus for searching a target cell for handover in a wireless communication system. The method includes determining a priority of at least one neighboring base station based on the reliability of a direction of a beam allocated to a mobile station, and transmitting a message informing the mobile station of the priority (see Jo, Abstract).
  	Regarding claim 3, the combination of Jee, Oroskar and Jo further teaches operating channels of the first AP and the second AP are different (see Jee, Fig.3, and/or see Oroskar, Fig.1, where the first AP and the second AP are different), and after establishing, by the terminal, association with the second AP, the method further comprises: when the terminal receives a switching notification sent by the first AP, and/or a duration in which the terminal receives the response frame reaches a target duration, changing, by the terminal, from the operating channel of the first AP to the operating channel of the second AP (see Jee, [0039], “when it is confirmed that the corresponding access permission flag value is set to 1, the second access router 210 sends a location registration message, which includes an MN ID, a MAG ID, and an LMA ID, to the LMA 1000 (step S406a). Further, the LMA 1000 sends the HO-RSP message through the first access router 110 to the first base station 120 (step S406b)”, and see Jee, [0041], “Meanwhile, when the mobile node 100 moves to the second base station 220, the second base station 220 confirms the mobile node 100, and sends the REG_RSP message to allow the mobile node 100 to access the network (step S409)”, and/or see Oroskar, column 1, line 61 to column 2, line 3, “To initiate a handoff of a mobile station to a target base station, a source base station may send a handover-request message to the target base base station, which in turn may accept the handoff request by sending a handover-request-acknowledgment message to the source base station. Upon receiving the handover-request-acknowledgment message, the source base station may send to the mobile station a handoff-direction message, indicating to the mobile station that subsequent air-interface communication should be conducted via the target-base-station coverage area”, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
 	Regarding claim 4, the combination of Jee, Oroskar and Jo further teaches after changing, by the terminal, the operating channel from the operating channel of the first AP to the operating channel of the second AP, the method further comprises: sending, by the terminal, an activation message to the second AP on the operating channel of the second AP (see Ororkar, column 2, lines 21-27, “Upon receiving a handover-complete message from the mobile station and receiving the service profile from the source base station, the target base station may send a path-switch-request message to an S-GW to request that downstream bearer data destined for the mobile station be directed to the target base station (rather than to the source base station).”, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
 	Regarding claim 5, the combination of Jee, Oroskar and Jo further teaches after  sending, by the terminal to the first AP, the action frame that is used to request to associate with the second AP, the method further comprises: stopping, by the terminal, sending service data to the first AP (see Oroskar, column 2, lines 21-36, “Upon receiving a handover-complete message from the mobile station and receiving the service profile from the source base station, the target base station may send a path-switch-request message to an S-GW to request that downstream bearer data destined for the mobile station be directed to the target base station (rather than to the source base station). The target base station, upon receiving a path-switch-request-acknowledgement message from the S-GW, indicating that downstream bearer data has been redirected to the target base station, may then send a resource-release message to the source base station, indicating that the source base station may release any resources still allocated to the mobile station. And it should be noted that this messaging sequence is provided by way of example, and that other messaging sequences, protocols, and the like could be used in various different contexts to accomplish handover.”, and see Oroskar, column 1, line 61 to column 2, line 10, “the source base station may send to the mobile station a handoff-direction message, indicating to the mobile station that subsequent air-interface communication should be conducted via the target-base-station coverage area. The source base station may also forward downstream bearer data to the target base station, perhaps via an inter-base-station link (e.g., an X2 link) between the source and target base stations, until the source base station receives a release-resource message (described below) from the target base station. The forwarded data can then be sent to the mobile station once it begins operating on the target-base-station coverage area”), and/or see Jee, Fig.4, after communicates with the First base station in step 401, the mobile node no longer needs to communicate with the First base station again, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
 	Regarding claim 6, the combination of Jee, Oroskar and Jo further teaches before sending, by the terminal to the first AP, the action frame that is used to request to associate with the second AP, the method further comprises: sending, by the terminal, a fast transition request frame to the first AP, wherein a receiver address in the fast transition request frame is the address of the first AP, and the fast transition request frame further comprises the identifier of the second AP; and receiving, by the terminal, a fast transition response frame sent by the first AP (see Jee, [0038], “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401). Then, the first base station 120 sends a handover request (HO-REQ) message to the first access router 110. At this time, the HO-REQ message also includes the mobile node identifier (MN ID) and the target base station identifier (Target BS ID) (step S402). The first access router 110 confirms the target base station identifier (Target BS ID) from the received HO-REQ message, and sends the HO-REQ message to the second access router 210 that corresponds to the target base station (Target BS), that is, the second base station 220 (step S403). Accordingly, the second access router 210 sends the HO-REQ message to the second base station 220 that corresponds to the target base station identifier (step S404)”.  In this case, in order for “the mobile node 100 sends a message to the first base station 120”, the message MUST/inherently send to the address of the first base station 120, or without “address of the first AP” the message does NOT know where to go/send, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
	Regarding claim 9, the combination of Jee, Oroskar and Jo further teaches after the sending, by the first AP, the response frame for the action frame to the first terminal, the method further comprises: when no downlink data corresponding to the first terminal exists in the first AP (see Oroskar, column 2, lines 21-36, “Upon receiving a handover-complete message from the mobile station and receiving the service profile from the source base station, the target base station may send a path-switch-request message to an S-GW to request that downstream bearer data destined for the mobile station be directed to the target base station (rather than to the source base station). The target base station, upon receiving a path-switch-request-acknowledgement message from the S-GW, indicating that downstream bearer data has been redirected to the target base station, may then send a resource-release message to the source base station, indicating that the source base station may release any resources still allocated to the mobile station. And it should be noted that this messaging sequence is provided by way of example, and that other messaging sequences, protocols, and the like could be used in various different contexts to accomplish handover.”, and/or see Jee, Fig.4, after the First base station communicates with mobile node in step 401, the First base station no longer communicates with the mobile node again), sending, by the first AP, a switching notification to the first terminal, wherein the switching notification is used to indicate to the first terminal to change an operating channel (see Oroskar, column 1, line 61 to column 2, line 10, “the source base station may send to the mobile station a handoff-direction message, indicating to the mobile station that subsequent air-interface communication should be conducted via the target-base-station coverage area. The source base station may also forward downstream bearer data to the target base station, perhaps via an inter-base-station link (e.g., an X2 link) between the source and target base stations, until the source base station receives a release-resource message (described below) from the target base station. The forwarded data can then be sent to the mobile station once it begins operating on the target-base-station coverage area”, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
	Regarding claim 10, the combination of Jee, Oroskar and Jo further teaches the method further comprises: receiving, by the first AP, a fast transition request frame sent by the first terminal, wherein a receiver address in the fast transition request frame is the address of the first AP, and the fast transition request frame further comprises the identifier of the second AP; sending, by the first AP, a fast transition message obtained based on the fast transition request frame to the second AP, wherein the fast transition message comprises the identifier of the first terminal; and sending, by the first AP, a fast transition response frame to the first terminal based on a result returned by the second AP for the fast transition message (see Jee, [0038], “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401). Then, the first base station 120 sends a handover request (HO-REQ) message to the first access router 110. At this time, the HO-REQ message also includes the mobile node identifier (MN ID) and the target base station identifier (Target BS ID) (step S402). The first access router 110 confirms the target base station identifier (Target BS ID) from the received HO-REQ message, and sends the HO-REQ message to the second access router 210 that corresponds to the target base station (Target BS), that is, the second base station 220 (step S403). Accordingly, the second access router 210 sends the HO-REQ message to the second base station 220 that corresponds to the target base station identifier (step S404)”.  In this case, in order for “the mobile node 100 sends a message to the first base station 120”, the message MUST/inherently send to the address of the first base station 120, or without “address of the first AP” the message does NOT know where to go/send, and/or see Oroskar, column 2, lines 21-36, “Upon receiving a handover-complete message from the mobile station and receiving the service profile from the source base station, the target base station may send a path-switch-request message to an S-GW to request that downstream bearer data destined for the mobile station be directed to the target base station (rather than to the source base station). The target base station, upon receiving a path-switch-request-acknowledgement message from the S-GW, indicating that downstream bearer data has been redirected to the target base station, may then send a resource-release message to the source base station, indicating that the source base station may release any resources still allocated to the mobile station. And it should be noted that this messaging sequence is provided by way of example, and that other messaging sequences, protocols, and the like could be used in various different contexts to accomplish handover.”, and see Oroskar, column 1, line 61 to column 2, line 10, “the source base station may send to the mobile station a handoff-direction message, indicating to the mobile station that subsequent air-interface communication should be conducted via the target-base-station coverage area. The source base station may also forward downstream bearer data to the target base station, perhaps via an inter-base-station link (e.g., an X2 link) between the source and target base stations, until the source base station receives a release-resource message (described below) from the target base station. The forwarded data can then be sent to the mobile station once it begins operating on the target-base-station coverage area”, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).    
 	Regarding claim 11, the combination of Jee, Oroskar and Jo further teaches the method further comprises: receiving, by the first AP, a second association request message sent by a third AP (see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”), wherein the second association request message comprises an identifier of a second terminal associated with the third AP (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”), and the second association request message is obtained based on an action frame that is sent by the second terminal to the third AP and that is used to request to associate with the first AP (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”); sending, by the first AP, refresh indication information to an upper-layer access device, wherein the refresh indication information comprises the identifier of the second terminal (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”), and the refresh indication information is used to indicate to the upper-layer access device to send downlink data corresponding to the second terminal to the first AP ; (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”) and when the first AP receives the downlink data that is sent by the upper-layer access device and that corresponds to the second terminal (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”), caching, by the first AP, the downlink data corresponding to the second terminal (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 
may function, for example, to provide mobile station 120, and possibly additional 
mobile stations, with connectivity to RAN 100”, and see Jee, Fig.2, Fig.3, Fig.4, and [0038], “As described above with reference to FIG. 3, after determining the target base station, the mobile node 100 sends a handover indicating information (MOB_HO-IND) message informing of handover, which includes a mobile node identifier (MN ID) and a target base station identifier (Target BS ID), to the first base station 120 that provides service to the mobile node 100 (step S401). Then, the first base station 120 sends a handover request (HO-REQ) message to the first access router 110. At this time, the HO-REQ message also includes the mobile node identifier (MN ID) and the target base station identifier (Target BS ID) (step S402). The first access router 110 confirms the target base station identifier (Target BS ID) from the received HO-REQ message, and sends the HO-REQ message to the second access router 210 that corresponds to the target base station (Target BS), that is, the second base station 220 (step S403). Accordingly, the second access router 210 sends the HO-REQ message to the second base station 220 that corresponds to the target base station identifier (step S404)”.  In this case, in order for “the mobile node 100 sends a message to the first base station 120”, the message MUST/inherently send to the address of the first base station 120, or without “address of the first AP” the message does NOT know where to go/send, and/or see Oroskar, column 2, lines 21-36, “Upon receiving a handover-complete message from the mobile station and receiving the service profile from the source base station, the target base station may send a path-switch-request message to an S-GW to request that downstream bearer data destined for the mobile station be directed to the target base station (rather than to the source base station). The target base station, upon receiving a path-switch-request-acknowledgement message from the S-GW, indicating that downstream bearer data has been redirected to the target base station, may then send a resource-release message to the source base station, indicating that the source base station may release any resources still allocated to the mobile station. And it should be noted that this messaging sequence is provided by way of example, and that other messaging sequences, protocols, and the like could be used in various different contexts to accomplish handover.”, and/or see Oroskar, Fig.1, column 1, line 61 to column 2, line 3 and column 1, line 61 to column 2, line 36, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
 	Regarding claim 12, the combination of Jee, Oroskar and Jo further teaches the method further comprises: when the first AP receives an activation message sent by the second terminal (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”), sending, by the first AP, the downlink data corresponding to the second terminal to the second terminal (also see Oroskar, Fig.1, column 4, lines 4-11, “Those having skill in the art will understand that different and/or additional entities may be present in RAN 100, and that not all entities depicted in FIG. 1 are necessary to practice the described embodiments. For example, RAN 100 could include additional base stations and/or serving gateways. Base stations 102 and 104 may function, for example, to provide mobile station 120, and possibly additional mobile stations, with connectivity to RAN 100”, and/or see Jo, Title, “handover”, Fig.5 and Fig.7 to Fig.11 for steps).  
 	Regarding claim 13, the combination of Jee, Oroskar and Jo further teaches a terminal, comprising a processor and a memory, wherein the memory is configured to store a computer program (see Oroskar, Fig.3, Processor 306 and Data Storage 308, and/or see Jo, Title, “handover”, see Fig.5 and Fig.7 to Fig.11 for steps, see Fig.12, Storage 1240, Processor/Controller 1210, 1220, 1250, and Fig.13, Storage 1330, Processor/Controller 1310, 1320, 1340), and the computer program comprises a program instruction; and the processor is configured to invoke the computer program to implement the terminal roaming method according to claim 1 (see Oroskar, Fig.3, processor 306 and data storage 308, and/or see Jo, Title, “handover”, see Fig.5 and Fig.7 to Fig.11 for steps, see Fig.12, Storage 1240, Processor/Controller 1210, 1220, 1250, and Fig.13, Storage 1330, Processor/Controller 1310, 1320, 1340.  In addition, see the teachings of the combination of Jee, Oroskar and Jo as indicated in claims 1 and 7 above).  
 	Regarding claim 14, the combination of Jee, Oroskar and Jo further teaches an access point (AP), comprising a processor and a memory (see Oroskar, Fig.4, Processor 404 and Data Storage 406, and/or see Jo, Title, “handover”, see Fig.5 and Fig.7 to Fig.11 for steps, see Fig.12, Storage 1240, Processor/Controller 1210, 1220, 1250, and Fig.13, Storage 1330, Processor/Controller 1310, 1320, 1340), wherein the memory is configured to store a computer program, and the computer program comprises a program instruction; and the processor is configured to invoke the computer program to implement the terminal roaming method according to claim 7 (see Oroskar, Fig.4, Processor 404 and Data Storage 406, and/or see Jo, Title, “handover”, see Fig.5 and Fig.7 to Fig.11 for steps, see Fig.12, Storage 1240, Processor/Controller 1210, 1220, 1250, and Fig.13, Storage 1330, Processor/Controller 1310, 1320, 1340.  In addition, see the teachings of the combination of Jee, Oroskar and Jo as indicated in claims 1 and 7 above).   

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1, 3-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al (US 2013/0059564 A1), see [0080], “the target base station transmits a key agreement message including NONCE_AMS, NONCE_ABS, SAID (security 
association identifier), the generated CMAC information, and the like, to the terminal”.
 	Funato et al (US 7,920,879 B2), see column 18, lines 27-32, “The root access point of the new access point group, which may be the in-range access point, then assigns an association identification ("AID") to the computing device and adds the AID and the associated MAC address of the computing device to its association table”.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.
The examiner can normally be reached on 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.  
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
 	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642